Citation Nr: 0519877	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.   
 
2.  Entitlement to a rating higher than 10 percent for a 
dorsal spine disorder.  


REPRESENTATION

Appellant represented by:	S. Kendall, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to April 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for a dorsal (thoracic) spine disorder.  The 
veteran appealed for a higher rating.  Service connection was 
also denied for a left knee disorder.  

In a January 2003 decision, the Board, in pertinent part, 
denied these claims.  The veteran then appealed to the U.S 
Court of Appeals for Veterans Claims (Court).  In an October 
2003 joint motion, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded as to these issues.  An October 2003 Court order 
granted the motion.  In April 2004, the Board remanded this 
appeal for further development.  


FINDINGS OF FACT

1.  Any left knee complaints during service were acute and 
transitory and resolved without residual disability.  Any 
current left knee disorder began many years after service and 
was not caused by any incident of service.  

2.  The veteran's service-connected dorsal spine disorder is 
manifested by no more than slight limitation of motion, 
without ankylosis.  Forward flexion on last examination was 
78 degrees, the combined range of motion of the thoracolumbar 
spine was 280 degrees, and there was moderate paraspinal 
muscle spasm with exaggerated flinching to palpation and no 
antalgic movements.  





CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  The criteria for a rating in excess of 10 percent for a 
dorsal spine disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5291; 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5240 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran served on active duty from October 1989 to April 
1999.  His service medical records show that on one occasion 
in November 1990, he complained of pain in areas including 
his left knee after playing football.  The examiner noted 
that the veteran's left knee was stable and the assessment 
was contusions secondary to football.  The later service 
medical records do not refer to a left knee problem.  An 
actual chronic left knee disorder was not diagnosed during 
the veteran's period of service and this fact provides 
negative evidence against his claim.  

Post-service medical evidence does not demonstrate a current 
diagnosed left knee disorder.  A June 1999 VA general medical 
examination report noted that the veteran complained of left 
knee problems.  However, on examination, there was full left 
knee range of motion, and the anterior and posterior drawer 
signs as well as the McMurray's sign were negative.  Left 
knee crepitance was noted, but there was no indication that 
such reflected an abnormality.  X-rays of the left knee were 
normal.  A left knee disorder was not diagnosed pursuant to 
the examination.  Additionally, post-service VA and private 
treatment records dated from June 1999 to October 2003 are 
devoid of any diagnosed left knee problem.  Some VA treatment 
entries dated in 2002 and 2003 included assessments of 
intermittent knee pain, history of surgery right knee.  
However, such records apparently solely referred to the 
veteran's right knee complaints.  

A January 2004 VA treatment entry indicated that the veteran 
reported that his left knee just hurt.  The assessment did 
not refer to a left knee disorder.  A September 2004 VA 
orthopedic examination report noted that the veteran's claims 
file was reviewed.  The veteran reported that he began to 
notice pain in his left knee when he was in the service in 
1997.  He stated that he had no previous injury except for 
heavy use in general.  It was noted that the veteran had no 
medical documentation for ever having been seen for the left 
knee, or having it examined either in the service or after 
discharge to the present time.  The examiner reported that 
there was questionable mild effusion, that there was no 
crepitation, and that the collateral and cruciate ligaments 
were somewhat lax, but within normal limits.  The McMurray's 
test was negative.  Range of motion was 0 to 120 degrees, 
active, and 0 to 125 degrees, passive, with no pain at the 
extremes of motion and only some stiffness.  An X-ray of the 
left knee was negative.  The diagnosis was pain and decreased 
range of motion of the left knee and that a diagnosis could 
probably be determined only by arthroscopy.  

The examiner commented that the veteran stated that the 
origin of his left knee pain began in the service, but that 
there was no record of such to determine the date of onset 
and/or etiology of the pain.  The Board finds that, as a 
whole, the opinion provides more negative evidence against 
this claim.  

Arthritis of the left knee is not shown within the 
presumptive year after service.  In fact, there is no medical 
evidence of a current diagnosed chronic left knee disorder 
after service.  One requirement for service connection is 
medical proof of the existence of the claimed disability.  
See Degmetich v. Brown, 104 F.3d 1328 (1997).  However, even 
assuming a present left knee disorder, the evidence as a 
whole shows no continuity of symptomatology of such 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet.App. 354 (1991).  Nor is any possible left 
knee disorder otherwise adequately medically linked to an 
incident of service.  In fact, the medical evidence provides 
negative evidence against such a finding, indicating that any 
possible left knee disorder began years after service, 
without relationship to any incident of service.  

The veteran has alleged that a current left knee disorder had 
its onset during service.  However, the veteran as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any left knee complaints during service were acute and 
transitory and resolved without residual disability, and that 
any current left knee disorder began many years after the 
veteran's period of service and was not caused by any 
incident of service.  The Board concludes that a left knee 
disorder was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

II.  Higher Rating for a Dorsal Spine Disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Under the old rating criteria, in effect prior to September 
26, 2003, the maximum rating for limitation of motion of the 
dorsal spine is 10 percent, and such is assigned when 
limitation is moderate or severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  A rating of 20 percent may be assigned 
if there is favorable ankylosis of the dorsal spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5288.  

Under the new rating criteria, effective September 26, 2003, 
a 10 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under any appropriate 
diagnostic code.  Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension 0 degrees 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, and examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5240 
(2004).  

Service connection and a 10 percent rating for a dorsal spine 
disorder, characterized as chronic dorsal somatic 
dysfunction, was granted by the RO, effective as of April 24, 
1999, the day following the veteran's last day of active 
service.  The veteran appeals for a higher initial rating.  

The recent VA spine examination report noted that the veteran 
reported that over the past three years the pain in his upper 
thoracic spine had become continuous at a pain level of seven 
to eight with flare-ups going to ten.  He stated that any 
activity at all would aggravate the pain, as well as being 
still for a length of time, putting pressure on the back, and 
certain positions.  It was noted that he had no associated 
muscle weakness or peripheral nerve deficits.  The veteran 
indicated that the primary increase in his claimed disability 
was the amount and frequency of the pain.  He reported that 
he was working in law enforcement and that he had missed six 
to seven days of work in the past year.  He stated that his 
activities of daily living were not affected.  The examiner 
reported that there were no antalgic movements.  The examiner 
stated that there was moderate paravertebral muscle spasm 
with somewhat exaggerated flinching to palpation.  The 
examiner indicated, as to the range of motion of the 
thoracolumbar spine, that extension was 0 to 32/30, flexion 
was 0 to 78/90, lateral bending to the right was 0 to 38/30, 
lateral bending to the left was 0 to 32/30, and that rotation 
was 0 to 50/30 degrees, bilaterally.  It was noted that the 
active and passive range of motion were approximately equal 
and that the range of motion was limited by both pain and 
stiffness (also fear of pain and with more bending).  The 
examiner indicated that repetitive motion did not elicit 
further pain, fatigue, weakness, or stiffness.  

The examiner reported that there were no muscular deficits or 
atrophy and that there were no peripheral nerve deficits.  It 
was noted that X-rays of the thoracic spine in March 2004, 
were entirely negative and that a magnetic resonance imaging 
study of the thoracic spine in September 2004 was also 
entirely negative for spinal stenosis, herniated nucleus 
pulposus, or stenosis (specifically, there was no indication 
of intravertebral disc pathology, except mild desiccation).  

The diagnosis was chronic thoracic back pain of undetermined 
pathology.  The examiner commented that there was 
considerable disparity between the amount of pain professed 
by the veteran and the relative paucity of physical findings 
on examination and in the radiological findings, which he was 
unable to explain.  The examiner specifically stated that 
there was no indication of intravertebral disc syndrome.  

A June 2005 private treatment report from physiotherapy 
associates solely referred to the veteran's cervical spine 
and did not address the veteran's service-connected dorsal 
spine disorder.  

Other recent VA treatment records show that the veteran was 
treated for dorsal spine complaints on numerous occasions.  
VA examinations in June 1999 and August 2001, noted that the 
veteran complained of pain in the dorsal spine area (also 
referred to as the thoracic spine or mid back area).  The 
medical records indicated that he had some limitation of 
motion of the dorsal spine, although motion was still 
possible, and there was no muscle spasm of this area.  
Additionally, X-rays of the dorsal spine show no arthritis.  

Under the old criteria of Diagnostic Code 5291, the veteran 
is already assigned the maximum rating, and the effects of 
pain on limitation of motion would not support a higher 
rating.  38 C.F.R. §§ 4.40, 4.45; Spencer v. West 13 Vet.App. 
376 (2000).  Additionally, the medical evidence indicates 
that the veteran's dorsal spine is not ankylosed (i.e., fixed 
in one position), and thus a higher rating under the old 
criteria of Diagnostic Code 5288 is not in order.  Further, 
the examiner pursuant to the September 2004 VA spine 
examination specifically indicated that the veteran did not 
have intravertebral disc syndrome.  Therefore, the old 
criteria for intervertebral disc syndrome are not applicable 
in this case (Diagnostic Code 5293).  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5240, the evidence fails to indicate that forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or that the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or that there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, as required for a higher 20 percent 
rating.  The most recent September 2004 VA spine examination 
report noted flexion of 78 degrees and that the combined 
range of motion was 280 degrees.  There was moderate 
paravertebral muscle spasm, exaggerated flinching on 
palpation, and no antalgic movements.  Such pathology is 
indicative of no more than a 10 percent rating even when the 
effects of pain are considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, there is also no ankylosis of the dorsal spine.  It is 
important for the veteran to understand that without 
consideration of the veteran's complaints of pain, a 
compensable evaluation could not be justified based on the 
medical evidence that supplies very negative evidence against 
this claim.    

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's dorsal spine disorder has been 
more than 10 percent disabling.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The Board notes that in his July 2000 substantive appeal, the 
veteran reported that he had to quit his job because of 
increased back pain.  However, as noted above, at the 
September 2004 VA spine examination the veteran reported that 
he worked in law enforcement and that he had missed six to 
seven days of work in the past year.  He also stated that his 
activities of daily living were not affected.  There is no 
competent evidence that the disability at issue would cause a 
"marked" interference with employment or requires frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.  

As the preponderance of the evidence is against the claim for 
a higher rating for the dorsal spine disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  Gilbert, supra.  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  The veteran was sent a 
statement of the case in May 2000, and this document 
contained the pertinent laws and regulations, at that time, 
governing the claims for service connection for a left knee 
disorder and a higher rating for a dorsal spine disorder.  In 
a June 2001 letter, the veteran was notified of the VCAA and 
he was informed of the evidence needed to establish service 
connection for a left knee disorder and a higher rating for a 
dorsal spine disorder (the first element).  The RO noted that 
the veteran should submit evidence of a current disability.  
It was specifically indicated that such could be shown by 
evidence showing persistent or recurrent symptoms of 
disability.  However, it was also specifically noted that 
such evidence would be reviewed to determine if it showed 
that the veteran had a current disability or symptoms of a 
current disability.  The veteran was consequently informed he 
may submit evidence of symptoms of a current disability, but 
that it would still be reviewed in the context of determining 
if there is a current disability.

The RO has also indicated that the veteran should submit 
evidence that his service-connected disability had gotten 
worse (the first element as to higher rating issue).  The 
veteran was also informed of what the VA would do to obtain 
evidence of the claims (the second element) and what evidence 
was still needed from the veteran (the third element).  The 
RO also asked the veteran on to identify all evidence 
relevant to his case (the fourth element).  

An August 2002 supplemental statement of the case, contained 
pertinent laws and regulations governing the claims on appeal 
as well as notice of the VCAA.  In a May 2004 letter, the 
veteran was informed of the evidence needed to establish 
service connection for a left knee disorder and a higher 
rating for a dorsal spine disorder.  As in the June 2001 
letter, the RO specifically noted that evidence of a current 
disability could be shown by medical evidence or other 
evidence showing that the veteran had persistent or recurrent 
symptoms of disability.  It was indicated that such could be 
shown by evidence showing persistent or recurrent symptoms of 
disability.  However, it was also specifically noted that 
such evidence would be reviewed to determine if it showed 
that the veteran had a current disability or symptoms of a 
current disability.  The veteran was informed he may submit 
evidence of symptoms of a current disability, but that it 
would still be reviewed in the context of determining if 
there is a current disability.  The veteran was also informed 
of the other three elements of the VCAA in this letter.  The 
Board also notes that the VCAA was mentioned in the Board's 
April 2004 remand and that one of the bases of such remand 
was the VCAA.  

In an October 2004 supplemental statement of the case, the 
veteran was also informed of the VCAA as well as the current 
pertinent laws and regulations governing his claims.  

Based on the above, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for service 
connection for a left knee disorder and a higher rating for a 
dorsal spine disorder.  The discussions in the rating 
decision, the statement of the case, and supplemental 
statements of the case, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed left knee 
condition as well as examinations as to his claim for a 
higher rating for a dorsal spine disorder.  Further, the VA 
has undertaken all reasonable efforts to assist the veteran 
in securing all evidence and has satisfied its duty to assist 
under the VCAA.  The Board finds that both the notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  In this case, the veteran 
has been provided more than one year to respond to the 
requests of the VA for information in support of his case.  
Further, he has either directly or indirectly responded to 
the requests for information.  Therefore, further delay in 
the adjudication of this case is not warranted.  


ORDER

Service connection for a left knee disorder is denied.  

A higher rating for a dorsal spine disorder is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


